RICHARDSON, C. J.
The state moves for reconsideration, ORAP 6.25, of our opinion in State v. Hopkins, 127 Or App 1, 870 P2d 849 (1994), in which we addressed defendant’s unpreserved error regarding his post-prison supervision term and remanded for resentencing. The state argues that we should not have reached that error and cites, inter alia, State v. Slawson, 123 Or App 573, 860 P2d 876 (1993). Defendant’s error is unpreserved and we agree with the state that, under the rationale of Slawson, we should not have addressed it. Accordingly, we modify our opinion to withdraw our discussion of that error and affirm.
Reconsideration allowed; opinion modified; affirmed.